                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


 UNITED STATES OF AMERICA,
                                          CRIMINAL FILE NO.
        v.                                1:17-CR-14-TWT
 EDDIE WILLIAMS
 also known as
 Tony Harris,
   Defendant.


                                    ORDER

      This is a criminal action.     It is before the Court on the Report and

Recommendation [Doc. 57] of the Magistrate Judge recommending denying the

Defendant’s Motion to Vacate Sentence [Doc. 48]. No objections to the Report and

Recommendation have been filed. The Court approves and adopts the Report and

Recommendation as the judgment of the Court. The Defendant’s Motion to Vacate

Sentence [Doc. 48] is DENIED.

      SO ORDERED, this 28 day of November, 2018.



                                /s/Thomas W. Thrash
                                THOMAS W. THRASH, JR.
                                United States District Judge
